FILED
                           NOT FOR PUBLICATION                               JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30056

              Plaintiff-Appellee,                D.C. No. 1:15-cr-00046-SPW

 v.
                                                 MEMORANDUM*
CAROL LYNETTE PEARSON,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Carol Lynette Pearson appeals from the district court’s judgment and

challenges her guilty-plea conviction and 87-month sentence for conspiracy to

possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Pearson’s counsel has filed

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We grant Pearson’s motion to amend her supplemental brief

to include an additional argument. We have considered Pearson’s pro se

supplemental briefs and the government’s answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Pearson’s conviction.

We accordingly affirm Pearson’s conviction.

      Pearson waived the right to appeal her sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Pearson’s appeal as to her sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      To the extent that Pearson seeks to raise a claim of ineffective assistance of

counsel, we decline to address this issue on direct appeal. See United States v.

Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED. Pearson’s pro se motion to

withdraw current counsel and appoint new counsel is DENIED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    16-30056